EXHIBIT 10.17
MONSANTO COMPANY PHANTOM SHARE UNIT RETENTION PLAN
FOR
LONG-TERM INTERNATIONAL ASSIGNEES
[Amended and Restated on December 15, 2008]
1. ESTABLISHMENT, EFFECTIVE DATE AND PURPOSES
     This document sets forth the provisions of the Monsanto Company Phantom
Stock Unit Retention Plan for Long-Term International Assignees (the “Plan”) as
established by the Monsanto Company (the “Company”) as of October 25, 2001, and
as further amended and restated generally effective as of December 15, 2008,
except that certain provisions reflect changes to the Plan that were effective
prior to December 15, 2008, as indicated herein. The terms of the Plan, as
amended and restated, shall apply with respect to the terms and conditions of
any Award that is granted after December 15, 2008 and, to the extent provided in
Appendix A of this Plan, any award outstanding on such date.
     The purpose of the Plan is to provide a retention incentive that is tied to
stockholder value for certain employees of the Company who are placed on
international assignment. To the extent that an award granted under the Plan
provides for deferred compensation within the meaning of section 409A of the
Internal Revenue Code (the “Code”), it is intended that the Plan and the terms
and conditions of the award shall comply with the requirements of Code section
409A, and the applicable provisions of the Plan and the terms and conditions of
such award shall be interpreted accordingly. Otherwise, it is intended that an
award granted under this Plan and any payment made pursuant to such award shall
be exempt from Code section 409A, and the applicable provisions of the Plan and
terms and conditions of the award shall be interpreted accordingly.
2. DEFINITIONS
2.1. “Award” means any award of Units granted under this Plan.
2.2. “Award Certificate” means a written document, in such form as the Committee
may from time to time prescribe, setting forth the terms and conditions of an
Award.
2.3. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
2.4. “Committee” means the Internal People Committee of the Company, or its
delegate.
2.5. “Company” means Monsanto Company, a Delaware corporation incorporated
February 9, 2000, and any successors thereto.
2.6. “Disability” means that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) is, by reason of
any medically determinable physical or mental impairment that

 



--------------------------------------------------------------------------------



 



can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.
2.7. “Effective Date” has the meaning set forth in Section 1.
2.8. “Eligible Participant” means any employee of the Company who accepts an
international assignment and who is designated by the Committee as eligible to
participate under the Plan.
2.9. “Fair Market Value” means with respect to a Share as of any given date, the
average of the highest and lowest per-share sales prices for a Share during
normal business hours on the New York Stock Exchange (the “NYSE”) for the
immediately preceding date, or if the Shares were not traded on the NYSE on such
date, then on the next preceding date on which the Shares were traded, all as
reported by such source as the Committee may select. Effective December 15,
2008, Fair Market Value means, with respect to a Share as of any given date, the
closing per-share sales price for a Share on the NYSE for that date, or if the
Shares were not traded on the NYSE for that date, then on the most recent
preceding date on which the Shares were traded, as reported by the official
website of the NYSE.
2.10. “Grant Date” means the date as of which the Committee determines that a
grant of an Award shall be effective.
2.11. “Key Employee” means a specified employee as defined in section
409A(a)(2)(B)(i), and Treasury Regulation section 1.409A-1(i), or its successor.
2.12. “Participant” means an Eligible Participant to whom an Award has been
granted pursuant to this Plan; provided, that in the case of the death or legal
incapacity of a Participant, the term “Participant” shall refer to a beneficiary
designated pursuant to Section 6.1 or the guardian or legal representative of
the Participant acting in a fiduciary capacity on behalf of such Participant
under state law and court supervision.
2.13. “Plan” means the Monsanto Company Phantom Stock Unit Retention Plan For
Long Term International Assignees as set forth herein.
2.14. “Retirement” means, effective for Awards granted on or after September 1,
2008, Termination of Service after having attained age 55 and performed services
through the fifth anniversary of the Participant’s date of hire; provided,
however, that with respect to Awards granted prior to September 1, 2008,
Retirement means a Termination of Service after having attained age 50.
2.15. “Section.” Unless otherwise indicated, all “Section” references are to
sections of this Plan.
2.16. “Share” means a share of Company common stock.
2.17. “Termination for Cause” of a Participant or any other individual means a
Termination of Service for “cause,” “just cause,” “misbehavior,” or any similar
term, as defined in any unexpired employment agreement between the Participant
or other individual and the Company, as the case may be (including without
limitation any employment agreement the effectiveness of

- 2 -



--------------------------------------------------------------------------------



 



which has been triggered by a change of control as defined therein), or, in the
absence of such an agreement, or if such agreement exists but does not define
any such term, an involuntary Termination of Service of the Participant or other
individual on account of the Participant’s or other individual’s engaging in
(i) any willful or intentional neglect in performing his duties, including, but
not limited to, fraud, misappropriation or embezzlement involving property of
the Company, or (ii) any other intentional wrongful act that may impair the
goodwill or business of the Company, or that may cause damage to any of their
businesses.
2.18. “Termination without Cause” of a Participant or any other individual means
a Termination of Service that is involuntary on the part of the Participant or
other individual, other than a Termination for Cause or as a result of the
Participant’s death or Disability, and that meets the requirements of Treasury
Regulation section 1.409A-1(n), or its successor.
2.19. “Termination of Service” of a Participant or any other individual occurs
when the Participant or other individual incurs a separation from service within
the meaning of Code section 409A(a)(2)(A)(i) and Treasury Regulation section
1.409A-1(h), or its successor.
2.20. “Unit” means the right to receive in cash the Unit Value of one Unit at
the time or times and subject to the terms and conditions set forth in this
Plan.
2.21. “Unit Value” means, with respect to a Unit as of any given date
(“Valuation Date”), the Fair Market Value of a Share as of the Valuation Date.
2.22. “Valuation Date” means the date as of which a Unit is valued.
2.23. “Vesting Date” means, with respect to a Unit, the date specified in the
Award Certificate pertaining to such Unit on which the Unit Value of such Unit
shall become payable (subject to any conditions that may be specified in the
Award Certificate) to the Participant holding such Unit, provided that the
Participant did not incur a Termination of Service at any time after the Grant
Date and before the Vesting Date of such Unit that was not otherwise permitted
under the terms of this Plan.
3. ADMINISTRATION
3.1. Delegation. This Plan shall be administered by the Internal People
Committee except to the extent the Internal People Committee delegates
administration pursuant to this paragraph. The Internal People Committee may
delegate all or a portion of the administration of this Plan to one or more
senior managers of the Company, provided, that no delegation may be made of the
powers granted to the Internal People Committee under Section 6.12. Any such
delegation may be revoked by the Committee at any time.
3.2. Scope of Authority. The Committee shall have full power and authority to
administer and interpret this Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of this Plan as
the Committee deems necessary or advisable. The Committee’s powers include, but
are not limited to (subject to the specific limitations described herein), the
authority to determine the employees to be granted Awards under this Plan; to
determine the size and applicable terms and conditions of grants to be made to
such employees; to determine the time when Awards will be granted; to determine
the terms and conditions of any grant, including, without limitation, any
performance objective or condition, or any vesting condition, restriction or
limitation and any acceleration of vesting or waiver of

- 3 -



--------------------------------------------------------------------------------



 



forfeiture regarding any grant; to determine whether a resignation was voluntary
and whether a Termination of Service was a Termination for Cause; and, subject
to the limitations, if applicable of Code section 409A, to modify, amend or
adjust the terms and conditions of any grant made to a Participant, at any time.
3.3. Actions and Interpretations. The Committee’s interpretations of this Plan
and of Award Certificates, and all actions taken and determinations made by the
Committee concerning any matter arising under or with respect to this Plan or
any Awards granted hereunder, shall be in its sole discretion and final, binding
and conclusive on all interested parties, including the Company, its
stockholders, and all former, present and future employees thereof. The
Committee may, with respect to all questions of accounting, rely conclusively
upon any determination made by the internal accountants of the Company.
3.4. Award Certificates. Each Award shall be evidenced by an Award Certificate.
4. UNIT ADJUSTMENTS
4.1. Adjustments. In the event of any change in corporate capitalization such as
a stock split, any corporate transaction such as a merger, consolidation,
separation, spin-off, or other distribution of stock or property of the Company,
any reorganization (whether or not such reorganization comes within the
definition of reorganization in Section 368 of the Code), or any partial or
complete liquidation of the Company, then notwithstanding any other provision of
this Plan, the Committee shall make such substitution or adjustments in the
aggregate number and kind of Units awarded under this Plan, and/or such other
equitable substitution or adjustments as it may determine to be appropriate;
provided, that the number of Units subject to any Award shall always be a whole
number.
4.2. Adjustment Notices. Notice of any adjustment or substitution pursuant to
this Section 4 (the “Adjustment Notice”) shall be given by the Company to each
Participant holding an affected Award; provided, that such adjustment or
substitution shall be effective and binding for all purposes of this Plan
whether or not an Adjustment Notice is given. An Adjustment Notice may be given
by making it generally available to Participants via a newsletter or other
written employee communication, whether such communication is made available on
paper or electronically. Adjustment Notices, when given, shall be considered to
be part of the Award Certificate for each affected Award.
5. AWARDS OF UNITS
5.1. Grants. Units may be granted at such time or times determined by the
Committee. All Units shall be granted subject to such terms and conditions, if
any, not inconsistent with this Plan, as shall be determined by the Committee
and set forth in the applicable Award Certificate, including any provisions as
to continued employment or continued service as consideration for the grant of
such Units, provisions as to performance conditions, and any provisions that may
be advisable to comply with applicable laws, regulations or the rulings of any
governmental authority.
5.2. Effect of Death, Disability, or Termination of Service Prior to Vesting
Date. Unless otherwise set forth in the applicable Award Certificate, the effect
of a Participant’s death, Disability, or Termination of Service (for reasons
other than death) prior to the Vesting Date of Units granted to the Participant
shall be as follows:

- 4 -



--------------------------------------------------------------------------------



 



     (a) Death or Disability. If the Participant dies or suffers a Disability
prior to Termination of Service, the Participant shall (i) become fully vested
in the Units, and (ii) be entitled to receive the Unit Value of each vested Unit
determined as of the date of death or Disability.
     (b) Termination for Cause. If the Participant’s Termination of Service is a
Termination for Cause, the Participant shall forfeit each Unit.
     (c) Permissible Termination of Service. If the Participant’s Termination of
Service is an involuntary Termination without Cause, a Retirement, or such other
permissible Termination of Service set forth in the Award Certificate, the
Participant shall (i) become fully vested in the Units,, and (ii) be entitled to
receive upon the Vesting Date in accordance with Section 5.4 the Unit Value of
each vested Unit determined as of the Vesting Date.
     (d) Other. If the Participant’s Termination of Service is by reason of
voluntary resignation or any other reason not described in Section 5.2(a),
(b) or (c), the Participant shall forfeit such Unit.
5.3. Vesting. A Participant shall be entitled to receive the Unit Value of a
Unit granted to such Participant, determined as of the Vesting Date of such
Unit, provided that the Participant has met applicable performance objectives as
of such date and provided further, that, except as otherwise provided in
Section 5.2, the Participant shall not have incurred a Termination of Service at
any time after the Grant Date and before the Vesting Date of such Unit.
5.4 Payment of Unit Value. Payment of the Unit Value of a Unit to a Participant
who becomes entitled thereto upon the Vesting Date pursuant to Section 5.2(c) or
Section 5.3, or upon death or Disability pursuant to Section 5.2(a), shall be
made by the Company in cash (less applicable taxes) as follows:
     (a) Payment on Death or Disability. If the Participant becomes entitled to
payment of the Unit Value of a Unit upon the Participant’s death or Disability
pursuant to Section 5.2(a), the payment shall be made upon the date of the
Participant’s death or Disability, or as soon as administratively feasible
following such event, but no later than the deadline prescribed in Treasury
Regulation section 1.409A-3(d), or its successor.
     (b) Payment on Permissible Termination of Service or Vesting Date. If the
Participant becomes entitled to payment of the Unit Value of a Unit upon the
Participant’s Termination of Service under Section 5.2(c) or Section 5.3, the
payment shall be made upon the Vesting Date, or as soon as administratively
feasible following such event, but no later than the deadline prescribed in
Treasury Regulation section 1.409A-3(d) or its successor.
6. MISCELLANEOUS PROVISIONS
6.1. Non-Transferability. No Awards shall be transferable other than by will or
the laws of descent and distribution; no Awards shall be subject, in whole or in
part, to attachment, execution or levy of any kind; and any purported transfer
in violation hereof shall be null and

- 5 -



--------------------------------------------------------------------------------



 



void. Without limiting the generality of the foregoing, no domestic relations
order purporting to authorize a transfer of an Award shall be recognized as
valid. The Committee may establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of, or following, the Participant’s death, may be provided.
6.2. No Right to Continued Employment or Service. Nothing contained in this
Plan, any Award Certificate or any booklet or document describing or referring
to this Plan shall be deemed to confer on any Eligible Participant the right to
continue as an employee of the Company, whether for the duration of a
Participant’s Award vesting schedule or otherwise, or affect the right of the
Company to terminate the employment or service of any such person for any
reason.
6.3. Governing Law; Construction. This Plan and any actions taken hereunder
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the application of the conflicts of laws provisions
thereof. Titles and headings to Sections are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of this Plan.
6.4. Certain Tax Matters. Notwithstanding any other provision of this Plan, the
Committee may make such provisions and take such steps as it may deem necessary
or appropriate for the withholding of any taxes that the Company is required by
any law or regulation of any governmental authority, whether federal, state or
local, domestic or foreign, to withhold in connection with any Award, including
without limitation the withholding of cash that would be paid or delivered
pursuant to such Award or any other Award under this Plan until the Participant
reimburses the Company for the amount the Company is required to withhold with
respect to such taxes, or cancelling any portion of such Award or any other
Award under this Plan in an amount sufficient to reimburse the Company for the
minimum amount it is required to so withhold, in order to withhold or reimburse
the Company for the minimum amount it is required to so withhold; provided,
however, that with respect to any Award that provides deferred compensation
within the meaning of Code section 409A, such actions shall be undertaken only
to the extent permitted by the rules under Code section 409A, including but not
limited to the rules in Treasury Regulation section 1.409A-3(j)(4)(vi) and (ix),
or its successor. In addition, the Committee may establish appropriate
procedures to ensure that it receives prompt notice of any event that may make
available to the Company any tax deduction in connection with an Award.
6.5. No Rights as a Stockholder. No Participant shall have any rights as a
stockholder with respect to any Award.
6.6. No Right to Award. No employee or other person shall have any claim or
right to be granted an Award under this Plan. Having received an Award under
this Plan shall not give a Participant or other person any right to receive any
other Award under this Plan. A Participant shall have no rights or interests in
any Award, except as set forth herein and in the applicable Award Certificate.
6.7. Unfunded Plan. It is presently intended that this Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of Awards granted
pursuant to this Plan.

- 6 -



--------------------------------------------------------------------------------



 



6.8. Exclusion from Pension and other Benefit Plan Computation. Except to the
extent otherwise required by applicable law, by receipt of an Award, (i) each
Participant shall be deemed to have agreed that such Award is special incentive
compensation that will not be taken into account, in any manner, as salary,
compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan of the Company or any of its
subsidiaries or affiliates, and (ii) each beneficiary of a deceased Participant
shall be deemed to have agreed that such Award will not affect the amount of any
life insurance coverage, if any, provided by the Company or any of its
subsidiaries or affiliates on the life of the Participant that is payable to the
beneficiary under any life insurance plan covering employees of any of such
companies.
6.9. Notice. Except as otherwise provided in this Plan, all notices or other
communications required or permitted to be given under this Plan to the Company
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed, postage pre-paid, as follows: (i) if to the Company, at
its principal business address to the attention of the Secretary; and (ii) if to
any Participant, at the last address of the Participant known to the sender at
the time the notice or other communication is sent.
6.10. Inurement of Rights and Obligations. The rights and obligations under this
Plan and any related documents shall inure to the benefit of, and shall be
binding upon, the Company, its successors and assigns, and the Participants and
their beneficiaries.
6.11. Costs and Expenses of This Plan. Except as otherwise provided herein, the
costs and expenses of administering this Plan shall be borne by the Company, and
shall not be charged to any Award nor to any Participant receiving an Award.
6.12. Amendment or Termination

(a)   The Internal People Committee may, from time to time, amend or modify this
Plan or any outstanding Awards.   (b)   No amendment to or termination of this
Plan or any provision hereof, and no amendment to or cancellation of any
outstanding Award shall, without the written consent of the affected
Participant, adversely affect any outstanding Award.   (c)   Notwithstanding the
above provisions, the Internal People Committee shall have authority to amend
outstanding Awards and this Plan to take into account changes in law and tax and
accounting rules as well as other developments, and to grant Awards that qualify
for beneficial treatment under such rules, without the consent of affected
Participants.

- 7 -



--------------------------------------------------------------------------------



 



APPENDIX A
TRANSITION PROVISIONS APPLICABLE TO AWARDS OF PARTICIPANTS
OUTSTANDING ON DECEMBER 15, 2008

A.1   Application of Plan. Except as provided otherwise in this Appendix A, the
terms of the Plan effective December 15, 2008 shall apply to Awards of
Participants subject to this Appendix A.   A.2   Vesting Date. Notwithstanding
the provisions of Section 2.23, the Vesting Date for Participants subject to
this Appendix A shall be fixed by the Company’s international assignment
administrator no later than December 31, 2008 and shall be communicated to such
Participants by such date.   A.2   Vesting of Units. Notwithstanding the
provisions of Section 5.2 and 5.3 of the Plan, the vesting and forfeiture of
Units covered by Awards outstanding on December 15, 2008, including the effect
of a Participant’s Termination of Service prior to the Vesting Date, shall be
determined, except as provided in Section A.2 above, in accordance with
Section 6.2 and 6.3 of the prior plan in effect when the Award was granted (the
“Prior Plan”), and the terms and conditions of the Participant’s applicable
Award Certificate. For these purposes, the definition of “Disability” shall be
determined by reference to the definition of such term in the Prior Plan, and
the definition of “Retirement” shall be determined by reference to the
definition in Section 2.14 of this Plan.   A.3   Payment of Units.
Notwithstanding the provisions of Section 5.4 of the Plan, payment of the Unit
Value of Units to a Participant who is subject to this Appendix A and who
becomes entitled thereto in accordance with Section A.2 shall be made in
accordance with the following:

 (a)   Awards not subject to Code section 409A. With respect to a payment under
an Award Certificate that does not provide for deferred compensation under Code
section 409A, including an Award Certificate that does not provide for vesting
on Termination of Service otherwise than as provided in Section 6.2(a)-(d) of
the Prior Plan, or with respect to a payment under an Award that provides
compensation that is exempt from Code section 409A pursuant to an exception for
foreign compensation, such payment shall be made (i) upon the Vesting Date, or
as soon as administratively feasible following such event, but not after the
later of (I) the end of the calendar year in which the Vesting Date falls or
(II) two and one-half months following the Vesting Date, or (ii) with respect to
a payment pursuant to Section 6.2(a) or (c) of the Prior Plan, as soon as
administratively feasible following the Participant’s death, or Termination of
Service, but no later than 90 days thereafter.    (b)   Awards subject to Code
section 409A. With respect to a payment under an Award Certificate that provides
deferred compensation within the meaning of Code section 409A, such payment
shall be made (i) upon the Vesting Date, or as soon as administratively feasible
following such event, but not after the later of (I) the end of the calendar
year in which the Vesting Date falls or (II) two and one-half months following

- 8 -



--------------------------------------------------------------------------------



 



      the Vesting Date, or (ii) with respect to a payment on death, Disability,
Retirement or other Termination of Service as permitted by Section 6.2 of the
Prior Plan or by the terms of the Award Certificate, as soon as administratively
feasible following the Participant’s Termination of Service, but no later than
90 days thereafter, provided, however, that if the Participant is a Key
Employee, and Termination of Service occurs by any reason other than death, such
payment shall be made as soon as administratively practicable after the first
day of the seventh month following such Termination of Service, but no later
than 90 days thereafter.

- 9 -